                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL SULLO,                               :
    Plaintiff                                :
                                             :          No. 1:19-cv-00553
               v.                            :
                                             :          (Judge Kane)
NATIONWIDE PROPERTY AND                      :
CASUALTY INSURANCE COMPANY,                  :
     Defendant                               :


                                         ORDER

       AND NOW, on this 24th day of July 2019, in accordance with the Memorandum issued

concurrently with this order, IT IS ORDERED THAT Plaintiff’s motion to remand (Doc. No.

7), is DENIED. A separate Order scheduling a case management conference for the above-

captioned case shall issue.

                                                        s/ Yvette Kane
                                                        Yvette Kane, District Judge
                                                        United States District Court
                                                        Middle District of Pennsylvania
